Citation Nr: 0429803	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ventricular 
arrhythmias, claimed as heart palpitations.

4.  Entitlement to service connection for muscular chest wall 
pain.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.  He also served in the Alabama Army / Air 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

The veteran failed to appear for a hearing on appeal before a 
Veterans Law Judge at the RO (Travel Board hearing) on March 
4, 2003.  As the appellant has neither submitted good cause 
for failure to appear nor requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2004).     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his six claimed disabilities 
occurred while he was performing military duties or were 
caused by his performance of those duties.  The Veterans 
Claims Assistance Act of 2000 (VCAA) became effective on 
November 9, 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  

In reference to the issues currently on appeal, the RO issued 
a Statement of the Case (SOC), dated November 2002, and a 
letter dated June 2002.  It appears to the Board that the 
June 2002 letter was sent as a VCAA letter.  Both the SOC and 
the letter do not specifically identify the VCAA.  Moreover, 
the June 2002 letter does not specifically address each issue 
the veteran has requested service connection therefor.  After 
reviewing these documents, it is the conclusion of the Board 
that the VA has not notified the veteran of what evidence he 
needs to establish service connection and he has not been 
informed what evidence VA has obtained and/or plans to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and VAOPGCPREC 
7-2004.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under this case, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has stated that he served in the Alabama Army Air 
National Guard between 1970 to 1975.  He maintains that he 
served in the 187th Fighter Wing, and that some of the 
claimed disabilities began while he was in service in the 
national guard.  Unfortunately, the claims folder is 
incomplete and the Board cannot rule positively or negatively 
on any of the matters because it does not possess the 
requisite information needed.  That is, none of the veteran's 
national guard records, including his dates of training, are 
of record.  Although the RO contacted the Alabama State 
Military Department, the state reported that it did not 
possess the documents in questions.  Nevertheless, there is 
no indication that the RO contacted the National Personnel 
Records Center to ask about these records.  Moreover, there 
is no indication that the RO queried other sources for the 
information.  

Additionally, the appellant should undergo VA examinations in 
order to determine whether the veteran now suffers from the 
disabilities claimed and whether any or all of them are 
related to his military service.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
service connection claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
ask that he provide a statement with 
respect to his service in the national 
guard.  The veteran should be asked to 
indicate the dates he served in the Army 
Air National Guard or the Army National 
Guard.  The veteran should be further 
asked to confirm what unit he was 
stationed with while in the national 
guard, job duties, and where he served.  
The RO should inform the veteran that any 
details he can provide, including 
individuals that he served therewith, 
would be helpful in obtaining his records 
from the appropriate source.  Any 
obtained documents should be included in 
the claims folder for future review.  If 
the veteran fails to respond, the 
veteran's nonresponse should be noted in 
the record.

3.  The RO should once again attempt to 
verify, through official channels, the 
veteran's periods of service in the 
Alabama Army Air National Guard.  The 
National Personnel Records Center should 
be contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.  

The State of Alabama should be contacted 
once again and asked whether it has any 
records of the veteran.  These records 
may be located in a different location of 
the state.  If appropriate and necessary 
the RO should also contact the Army 
National Guard Readiness Center, NGB-ARP, 
111 South George Mason Drive, Arlington, 
Virginia 22204-1382.  

With respect to the veteran's national 
guard duty, the RO should contact the 
Defense Finance and Accounting Service 
(DFAS).  The RO should address its 
inquiries to DFAS-CL/PMCAA and/or DFAS 
Cleveland, Anthony J. Celebrezze Federal 
Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service.
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained.
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the Alabama Army Air 
National Guard.  
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

4.  Following completion of the above, 
the RO should schedule the veteran for 
examinations, by appropriate specialist, 
in order to determine whether he now 
suffers from sleep apnea, a cardiac 
disability or disabilities, tinnitus, 
prostatitis, disability related to 
muscular chest wall pain and a mental 
disorder (to include depression).  The 
examiners should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  

The examiners must express an opinion as 
to whether the veteran now suffers from 
the claimed disabilities and if he does, 
the examiners must also opine as to 
whether the disabilities are at least as 
likely as not related or secondary to the 
veteran's service.  If the determinations 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiners in the 
respective report.  

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and set forth the exact dates of active 
duty for training, and consider whether any of the claimed 
disabilities were incurred or aggravated by active duty, 
active duty for training, or inactive duty for training, or 
whether any disorder is due to a presumptive disability 
having manifest itself to a compensable degree within one 
year following active duty service.  The RO should determine 
whether service connection is warranted.  If any 
determination remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case that contains any additional evidence, citations of 
applicable laws and regulations not previously provided, and 
the reasons and bases for the decision with respect to each 
period of active duty, active duty for training and inactive 
duty for training.  The veteran and his representative should 
be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


